Citation Nr: 0721003	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-08 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1956 to May 1959.  

This matter is before the Board of Veterans' Appeals on 
appeal of a rating decision, dated in June 2004, of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

In light of the favorable determination to reopen the claim, 
a decision on the claim of service connection for bilateral 
hearing loss on the merits is deferred until further 
development is completed.  For this reason, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. In a decision, promulgated in February 2000, the Board 
denied service connection for bilateral hearing loss.  

2. The evidence received since the Board's  decision of 
February 2000, when considered with the evidence previously 
of record, relates to an unestablished fact necessary to 
support the claim and raises a reasonable possibility of 
substantiating the claim.   


CONCLUSIONS OF LAW

1. The decision of the Board in February 2000, denying the 
claim of service connection for bilateral hearing loss, is 
final.  38 U.S.C.A. § 7104(b) (West 2002). 

2. The additional evidence submitted is new and material, 
and the claim of service connection for bilateral hearing 
loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In light of the favorable disposition, that is, the reopening 
of the claim of service connection for bilateral hearing 
loss, further discussion here of compliance with the VCAA 
with regard to the claim to reopen is not necessary.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a decision, promulgated in February 2000, the Board denied 
service connection for bilateral hearing loss.  

A final Board decision subsumes all prior rating actions 
which addressed the issue on the merits and the claim may not 
thereafter be reopened and allowed on the same factual basis; 
rather new and material evidence must be presented to reopen 
the claim.  38 U.S.C.A. §§ 5108, 7104(b). 

Regardless of how the RO ruled on the question of reopening, 
the Board must re-decide that matter on appeal, because 
reopening is jurisdictional.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial).  

The veteran's application to reopen the claim was received 
after 2001.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).



Evidence Previously Considered 

In the decision, promulgated in February 2000, the Board 
found that the medical evidence of record did not show that 
the veteran's bilateral hearing loss had its onset during 
service and bilateral hearing loss was not shown to a 
compensable degree within the year following his separation 
from service.

The Board considered the service medical records, which were 
negative for hearing loss and VA and private medical records, 
which did not document the presence of hearing loss by VA 
standards until May 1987.  

The Board also considered the veteran's testimony that he had 
been required to go inside an enclosed 5 inch gun mount 
aboard the U.S.S. Weis in 1956 while it was firing and that 
every time he went to general quarters his ears rang and he 
was unable to hear anything for at least an hour.  He stated 
that he did not report hearing loss in service because he was 
young and did not want to hurt his image but he was not 
exposed to any loud noises following his service and had 
first used hearing aids in 1989.  

In May 1997, Dr. S. reported that the veteran had sustained 
significant noise trauma in 1956 and that his hearing loss 
was probably caused by this noise trauma.  

In April 1999, a VA examiner reported that Dr. S. had not 
substantiated his claim that the veteran's hearing loss had 
had its onset in 1959.  The VA examiner also reported that 
there was absolutely no evidence that the veteran's hearing 
loss occurred during his period of service. 

Based on this evidence, the Board concluded that the post-
service private and VA records, beginning in 1987, showed 
that the veteran had a bilateral hearing loss pursuant to 38 
C.F.R. § 3.385 but this was no earlier than 28 years after 
his service separation and none of the initial treatment 
records demonstrated that his bilateral hearing loss was of 
service origin or manifest to a compensable degree within the 
one year following his service separation.  

Additional Evidence

In June 2002, Dr. G. stated that he had known the veteran 
since 1959 or 1960, when he had noticed that the veteran had 
irregular hearing, and he had recommended that the veteran 
have his hearing checked, but the veteran ignored his 
recommendation. 

A service comrade stated that he had served on the U.S.S. 
Weiss as a gunner's mate during the time that the veteran was 
in the 5 inch gun mount as a hot shell man.  

In June 2003, a private audiologist reported that the veteran 
had been a patient since 1994.  After a review of all medical 
evidence and statements, the audiologist expressed the 
opinion that it was more likely than not that the veteran's 
current hearing loss was a direct result of his military 
service.  In May 2004, the audiologist expressed the opinion 
that the degree of the veteran's hearing loss had no other 
cause than noise exposure.  

In April 2005, a VA physician reported that he treated the 
veteran for profound hearing loss, which was diagnosed as 
sensorineural hearing loss and that the veteran's current 
hearing loss was related to the constant injury to the 
auditory nerves during service.  

Analysis

The additional evidence shows more than mere continued 
treatment for bilateral hearing loss, which was well 
established at the time of the decision by the Board in 2000.  
Rather the additional evidence tends to establish a nexus 
between the bilateral hearing loss and in-service exposure to 
acoustic trauma.  

As the evidence relates to an unestablished fact necessary to 
substantiate the claim, that is, a nexus between hearing loss 
first shown after service and service, the absence of which 
was the basis for the prior denial of the claim, the 
additional evidence is new and material and raises a 
reasonable possibility of substantiating the claim.  As the 
additional evidence is new and material, the claim is 
reopened.


ORDER

As new and material evidence has been presented, the claim of 
service connection for bilateral hearing loss is reopened, 
and to this extent only the appeal is granted. 


REMAND

Before deciding the claim on the merits, further evidentiary 
development is needed and under the duty to assist, 38 C.F.R. 
§ 3.159, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
audiology examination to determine if the 
veteran's currently hearing loss is at 
least as likely as not related to the 
veteran's history of noise exposure to 
naval gunfire.  The claims folder must be 
made available to the examiner for 
review. 

In formulating an opinion, the 
examiner is asked to comment of the 
clinical significance that hearing 
loss was first documented in 1987, 
twenty-eight years after service, 
and hearing loss has gotten 
progressive worse since then.   

The examiner is asked to consider 
that the term "at least as likely 
as not" does not mean "within the 
realm of possibility, rather it 
means that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against causation.  If no opinion 
can be rendered without resort to 
speculation please so state. 

2. After the above development has been 
completed, adjudicate the claim on a de 
novo basis.  If the benefit sought remains 
denied, furnish the veteran a supplemental 
statement of the case and return the case 
to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


